Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 2/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites “A method as claimed in claim 15 wherein the plurality of vanes are provided on an outer surface of the bluff body,” however claim 20 ultimately depends from claim 1 which recites “the plurality of vanes being provided on an outer surface of the bluff body,” thus claim 20 is not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 – 6, 8 – 11, 13 – 17 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vatsky et al (US 4471703) in view of Kincade (US 1678225).
Vatsky teaches the following claimed structural limitations of claim 1: A burner for solid fuel (see abstract), the burner comprising: 
a first conduit capable of passing a suspension of solid fuel in an oxygen containing gas (see element 38); 
a plurality of vanes received in the first conduit and inclined to an axis of the first conduit for imparting swirl to the suspension of solid fuel in an oxygen containing gas as it passes through the first conduit (see vanes 51 and see column 4 lines 9 – 12 and column 5 lines 57 – 65); 
the first conduit being received in a second conduit (see element 36 and see FIG 1 – conduit 36 becomes conduit 41 and first conduit 38 is received into it) capable of passing at least a portion of the suspension of solid fuel in the oxygen containing gas (see FIG 1 and see column 5 lines 32 – 43); and 


Regarding a bluff body received in the first conduit, wherein the bluff body has an axial extension being smaller than an axial extension of the first conduit, the bluff body further having a blunt downstream end and a cylindrical cross section, and the plurality of vanes being provided on an outer surface of the bluff body, Vatsky fails to expressly disclose a bluff body as claimed.  Vatsky does, however, teach the importance of simplifying the combustion system while being able to maintain combustion conditions from startup and throughout variable load conditions.  The damper and first and second conduit contribute to this flexibility as well the ability to form a well-mixed coal and air mixture that is readily ignitable at the exit of the burner (see column 5 line 57 – column 6 line 9 and column 6 lines 30 – 60).

Kincade teaches a fluid flow device (see title) that teaches a bluff body (see elements 19 & 20) received in the first conduit (see first conduit 1 within a second conduit 10), wherein the bluff body has an axial extension being smaller than an axial extension of the first conduit (see FIG 1 for arrangement), the bluff body further having a blunt downstream end and a cylindrical cross section (see downstream end 19 of  plurality of vanes being provided on an outer surface of the bluff body (see vanes 18 of FIGs 1 & 2).  
Kincade teaches the bluff body and vanes allow for the fluid flow device to provide thorough mixing of the fluids flowing through it (see page 1 lines 4 – 15 and page 1 lines 65 – 74) and also teaches modifications may be made to size and shape of the device without departing from spirit of the invention (see page 1 line 105 – page 2 line 3).

The teachings of Vatsky and Kincade overlap – both are concerned with mixing flow of two materials (Vatsky column 1 lines 14 – 20 and Kincade page 1 lines 65 – 74).  Vatsky aims to reduce the use of supplementary fuel during startup and low load conditions (see Vatsky column 1 line 65 – column 2 line 2 and column 2 lines 22 – 38) while Kincade strives to reduce thoroughly mix two materials to obtain a desired result (see page 1 lines 4 – 11).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize a known technique such as that taught by Kincade to improve the similar device of Vatsky in the area of fluid mixing.  Utilizing a bluff body with vanes such as taught by Kincade in the system of Vatsky would allow more flexibility in the control of emissions from the combustion system.

Regarding claim 3
Regarding claims 4 & 9, Vatsky in view of Kincade further teaches wherein the bluff body has a tapered nose portion which has a length 2 to 10 times an internal diameter of the first conduit (see upstream end 20 of the Kincade bluff body in FIG 1).
Regarding claim 5 & 10, Vatsky in view of Kincade further teaches wherein the bluff body has a parallel sided portion which has a length 2 to 10 times an internal diameter of the first conduit (see the portion 19 of the Kincade, it would have been obvious to one of ordinary skill in the art at the time of effective filling to modify the length as taught by Kincade page 1 line 105 – page 2 line 3 to best suit the application at hand).

Regarding claim 6, 11 & 13, Vatsky in view of Kincade further teaches wherein a maximum cross-sectional area of the bluff body is 50 to 90% of an internal cross sectional area of the first conduit (see Kincade bluff body elements 19 & 20; Examiner notes the maximum cross-sectional area of the Kincade bluff body is a longitudinal cross-section).

Regarding claim 14, Vatsky in view of Kincade further teaches wherein the plurality of vanes comprises 2 to 10 vanes inclined relative to the axis of the first conduit provided on the bluff body (see the vanes 18 of the Kincade bluff body).

Regarding claim 8, Vatsky in view of Donais Kincade teaches a method of burning a solid material comprising passing a suspension of solid fuel in an oxygen 
Regarding claim 15, Vatsky in view of Kincade further teaches wherein the bluff body has a cylindrical cross-section (see the vanes of the Kincade bluff body elements 19 & 20).
Regarding claim 16, Vatsky in view of Kincade further teaches wherein a downstream end of the bluff body has a face angle a in a range 80 to 110 degrees (see downstream end19  of the Kincade bluff body).
Regarding claim 17 & 19, Vatsky in view of Kincade further teaches wherein a maximum cross-sectional area of the bluff body is 50 to 90% of an internal cross sectional area of the first conduit (see Kincade bluff body elements 19 & 20; Examiner notes the maximum cross-sectional area of the Kincade bluff body is a longitudinal cross-section).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 – 6, 8 – 11, 13 – 17 and 19 – 20 have been considered but are not convincing for the reasons below.
In response to applicant's argument that the venturi 44a of Vatsky would have to be removed in order to incorporate a vaned bluff body to improve mixing, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Examiner has updated the rejection above and notes the vaned bluff body 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McCourt (US 1947866) teaches a bluff body received in a first conduit with a blunt downstream end and the plurality of vanes being provided on an outer surface of the bluff body (see bluff body 14 inside conduit 12 with vanes 15).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHA M BECTON/Examiner, Art Unit 3762                 

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762